Citation Nr: 0400074	
Decision Date: 01/05/04    Archive Date: 01/21/04

DOCKET NO.  02-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for a chronic headache 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel



INTRODUCTION

The veteran had active service from November 1959 to December 
1962.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Boise, Idaho, Regional Office (RO) that denied, in 
pertinent part, service connection for a chronic headache 
disorder.  The veteran has been represented throughout this 
appeal by the Disabled American Veterans.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans' 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

A June 1979 written statement from Robert Kim, M.D, conveyed 
that the veteran was receiving ongoing treatment for his 
headache.  A June 1999 VA clinical note shows the Kellogg 
Hospital provided treatment for the veteran's headache.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records that could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The report of a May 2002 VA examination reflects the 
veteran's receipt of Social Security Administration (SSA) 
disability benefits since 1996.  Documentation of the 
veteran's SSA award is not of record.  The Court has 
clarified that the VA's duty to assist the veteran includes 
an obligation to obtain the records from the SSA.  Masors v. 
Derwinski, 2 Vet. App. 181, 187-188 (1992).  


The May 2002 VA examination report also shows a diagnosis of 
mild degenerative changes of C3-4, C4-5, and C5-6 and 
probable negative CAT scan of the C6-7 and C7-T1.  The VA 
physician opined that:

[With the veteran's] degenerative changes he more 
probably than not has arthritis of the cervical spine as 
described through most all of the cervical area, 
especially C3-4, 4-5, and 5-6, and T1, which could quite 
possibly be causing his headaches.  

In June 2002, the veteran submitted an informal claim for 
service connection for chronic spinal injury residuals to 
include osteoarthritis of the cervical spine and T-6 fracture 
residuals.  It appears the RO has not had an opportunity to 
act upon the claim.  The issue of service connection for 
chronic spinal injury residuals to include osteoarthritis of 
the cervical spine and T-6 fracture residuals is inextricably 
intertwined with the certified issue of service connection 
for a chronic headache disorder.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there is an outstanding matter that must be 
addressed by the RO in the first instance.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should contact the SSA and 
request that it provide documentation of 
veteran's award of SSA benefits and 
copies of all records developed in 
association with the award.  

3.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
chronic headache disorder.  Upon receipt 
of the requested information and the 
appropriate releases, the RO should 
contact Robert Kim, M.D., Kellogg 
Hospital, and all other identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment 
provided to the veteran.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

4.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment, 
including that provided at the Spokane, 
Washington, VA Medical Center, be 
forwarded for incorporation into the 
record.  

5. The RO should then schedule the 
veteran for a VA compensation examination 
to determine the current nature and 
severity of the chronic headache 
disorder.  The examiner should advance an 
opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that any identified 
chronic headache disorder had its onset 
during active service; originated in 
service; or is in any other way causally 
related to active service?  Send the 
claims folder to the examiner for review.  
The examination report should 
specifically state that such a review was 
conducted.

6.  The RO should adjudicate the 
veteran's entitlement to service 
connection for chronic spine injury 
residuals to include osteoarthritis of 
the cervical spine and T-6 fracture 
residuals.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights. The issue is not on appeal unless 
there is a notice of disagreement and a 
substantive appeal as to the issue.  

7.	The RO should then readjudicate the 
veteran's
entitlement to service connection for a 
chronic headache disorder.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).
 

